98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Palmer Russell FITZGERALD, Plaintiff-Appellant,v.John H. MAJOR, Trading as Major Recording Company,Incorporated, Defendant-Appellee.
No. 96-1702.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 9, 1996.

Palmer Russell Fitzgerald, Appellant Pro Se.  Colin James Steuart Thomas, Jr., TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders dismissing his civil action for lack of federal jurisdiction and granting sanctions against him.*  We have reviewed the record and the district court's orders and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.   Fitzgerald v. Taylor, No. CA-96-8-H (W.D.Va. May 6 & 31, 1996).  We deny the motions to dismiss the appeal and for summary affirmance without briefs.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the magistrate judge's jurisdiction under 28 U.S.C. § 636(c)(1) (1994)